
	

114 HRES 323 IH: Expressing the sense of the House of Representatives that the Government of Mexico should forthwith repatriate the remains of those American Soldiers who fought in the battle of Monterrey in 1846.
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 323
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2015
			Mr. DesJarlais submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Government of Mexico should forthwith
			 repatriate the remains of those American Soldiers who fought in the battle
			 of Monterrey in 1846.
	
	
 Whereas 169 years ago this September, Brigadier General Zachary Taylor led a 6,000 man military force consisting of United States Regulars, Volunteers and Texas Rangers to capture the strategic town of Monterrey;
 Whereas after three days of fighting, Taylor’s forces captured Monterrey on September 23, 1846; Whereas the United States suffered 120 casualties during the battle, while 368 were wounded and 43 were reported missing;
 Whereas the Mexican Government’s Instituto Nacional de Antropologia y Historia (INAH), in cooperation with the United States Department of State and the United States Department of the Army’s Armed Forces Medical Examiner (AFME), has positively identified the remains of 11 United States soldiers who fought in the battle of Monterrey in 1846; and
 Whereas United States Department of State is working with the Mexican Government to secure the repatriation of these remains: Now, therefore, be it
	
 That the House of Representatives— (1)commends the archaeologists, the Instituto Nacional de Antropologia y Historia, the United States Consulate General Monterrey and all those individuals whose diligent work led to the identification and recovery of these remains; and
 (2)calls upon the Government of Mexico and the Mexican Secretariat of Foreign Affairs to expeditiously release and repatriate the identified remains of these United States soldiers.
			
